DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 12, 2020, May 12, 2021 and July 5, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11 “A camera apparatus comprising the imaging lens according to claim 1” – it is unclear what the further limitation is.  Broadly read an imaging lens is a camera apparatus.  There is no additional limitation in the body of the claim to distinguish/further limit the imaging lens of claim 1, such as an image sensor, see instant application figure 53 image sensor 12C and page 23 lines 27-28.  It is unclear is applicant is claiming a use of the imaging lens or a capability of the imaging lens or renaming the invention.  The examiner will interpret the claim as renaming the device, since there is no limitation in the body of the claim to breathe life into a device with further structural or functional limitations, see MPEP 2111.02.  For purposes of examination the examiner will interpret any device reading on claim 1 will read on the device of claim 11, since there is no further limitations.
Claims 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 11 and therefore have the same deficiencies.
Further regarding claim 12 “wherein the camera apparatus includes any one of an image-capturing camera, an inspection camera, a stereo camera, a vehicle-mounted camera, and a surveillant camera” has clarity issues.  It is unclear if the camera apparatus includes an additional camera or if the camera apparatus is used in one of the devices listed or if the capability to be used in one of the devices is being claimed (assumed).  For purposes of examination the examiner will use “wherein the camera apparatus is capable of being used in any one of an image-capturing camera, an inspection camera, a stereo camera, a vehicle-mounted camera, and a surveillant camera.”
Further regarding claim 13 “A mobile object comprising the camera apparatus according to claim 11” has clarity issues.  There is no further limitation in the body of the claim to distinguish the object from the apparatus of claim 11, such as a vehicle, see instant application figure 54 automobile AU and page 24 lines 5-10.  Further, it is unclear if applicant is claiming a use of the camera apparatus or if the capability of the camera apparatus to be used in mobile object is being claimed (assumed).  For purposes of examination the examiner will interpret the camera apparatus of claim 11 is inherently capable of being used in a mobile object.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 11 and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 2 “wherein the at least two negative lenses of the first group include two negative lenses” fails to further limit the invention.  Regarding claim 11, insofar as it is understood, and as currently interpreted, the claim is interpreted as renaming the invention and fails to have any further limitations, as set forth above.  Regarding claim 13, insofar as it is understood, and as currently interpreted, the claim is interpreted as failing to have any further limitations, as set forth above.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura US Patent Application Publication 2011/0164324.
Regarding claim 1 Okumura discloses an imaging lens (title e.g. examples 3-4 see figures 5 & 7) comprising: a first group (e.g. lenses G1-G5) having negative refractive power (using the values in paragraphs [0104-05] f1=-6.37 & -6.45, respectively); a second group (e.g. lend G6) having positive refractive power (f2=21.3 & 21.4, respectively); an aperture stop (e.g. aperture stop SP); a third group (e.g. lenses G7-G11) having positive refractive power (f3=120.7 & 90.1, respectively); and a fourth group (e.g. lens G12) having positive refractive power (e.g. f4=59.0 &64.9, respectively), the first group, the second group, the third group, and the fourth group being arranged in that order from an object side toward an image side (see figures 5 & 7), the first group including at least two negative lenses (e.g. G1, G2, G3 and/or G5), the second group including one positive lens (e.g. G6), the third group including three lenses of two positive lenses (e.g. G8, G9 and/or G11) and one negative lens (e.g. G7 or G10), at least two of the three lenses of the third group being joined together to form a compound lens (e.g. cemented lens GC78 or GC910) , the fourth group including one positive lens (e.g. G12) having an aspherical shape (paragraphs [0104-05] notes surface 21 of G12 is aspheric), wherein the imaging lens has a fixed focal length (inherent since lens elements do not move and/or have other focal variations means) and an angle of view of 120 degrees or more (paragraph [0104-05] disclose FOV=178.4 for both examples), and wherein conditional expressions following are satisfied: -2.7 ≤ f1/f ≤ -0.7 (f1/f=-0.75 & -0.74, respectively), 2.2 ≤ f2/f ≤ 6.6 (f2/f=2.49 & 2.48, respectively), 3.9 ≤ f3/f ≤ 14.3 (f1/f=14.0 & 10.48, respectively), and 2.8 ≤ f4/f ≤ 11.0 (f1/f=6.86 & 7.55, respectively).
Regarding claim 2 Okumura discloses the imaging lens according to claim 1, as set forth above.  Okumura further discloses wherein the at least two negative lenses of the first group (e.g. G1, G2, G3 and/or G5) include two negative lenses (e.g. G1, G2, G3 and/or G5).
Regarding claim 3 Okumura discloses the imaging lens according to claim 2, as set forth above.  Okumura further discloses wherein in the first group, the negative lens closest to an object (e.g. G1) has a convex surface facing the object side (see figures 5 & 7).
Regarding claim 4 Okumura discloses the imaging lens according to claim 1, as set forth above.  Okumura further discloses wherein the at least two negative lenses of the first group include three lenses of a negative lens (e.g. G1, G2 or G3), a positive lens (e.g. G4), and a negative lens (e.g. G5) arranged in that order from the object side toward the image side (see figures 5 & 7).
Regarding claim 7 Okumura discloses the imaging lens according to claim 1, as set forth above.  Okumura further discloses wherein in the third group, one of the two positive lenses (e.g. G8 or G9) and the one negative lens (e.g. G7 or G10) are joined together to form the compound lens (e.g. GC78 or GC910), and the other one of the two positive lenses (e.g. G11) is separate from the compound lens and closer than the compound lens to an image (see figures 5 & 7).
Regarding claim 8 Okumura discloses the imaging lens according to claim 7, as set forth above.  Okumura further discloses wherein in the compound lens of the third group, the one of the two positive lenses (e.g. G9) is closer to an object than the one negative lens (e.g. G10), and wherein the at least two negative lenses of the first group include three lenses of a negative lens (e.g. G1, G2 or G3), a positive lens (e.g. G4), and a negative lens (e.g. G5) arranged in that order from the object side toward the image side (see figures 5 & 7).
Regarding claim 9 Okumura discloses the imaging lens according to claim 7, as set forth above.  Okumura further discloses wherein in the compound lens of the third group, the one negative lens (e.g. G7) is closer to an object than the one of the two positive lenses (e.g. G8), and wherein the at least two negative lenses of the first group include two negative lenses (e.g. G1, G2, G3 and/or G5) arranged in that order from the object side toward the image side (see figures 5 & 7).
Regarding claim 10 Okumura discloses the imaging lens according to claim 1, as set forth above.  Okumura further discloses wherein a conditional expression following is satisfied: 1.5 mm ≤ f< 22 mm (paragraph [0104-05] f=8.60 for both examples).
Regarding claims 11-13 under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02.  The imaging lens as disclosed by Okumura is intended for use in a cameras (see paragraph [0002] and figure 14) and would be inherently capable of being used in any of in a camera and the camera could be used in any of devices in claims 12-13 inherently1.
 
Claims 1-3, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. foreign patent document CN107797261.
Regarding claim 1 Hu discloses an imaging lens (title e.g. example 3 see figure 7) comprising: a first group (e.g. lenses L1-L2) having negative refractive power (using the values in paragraph [0037] f1=-3.46); a second group (e.g. lens L3) having positive refractive power (using the values in paragraph [0037] f2=11.50); an aperture stop (see stop between L3 & L4); a third group (e.g. lenses L51, L52 & L6) having positive refractive power (using the values in paragraph [0037] f3=11.60); and a fourth group (e.g. lens L7) having positive refractive power (using the values in paragraph [0037] f4=36.72), the first group, the second group, the third group, and the fourth group being arranged in that order from an object side toward an image side (see figure 7), the first group including at least two negative lenses (e.g. L1 & L2 having focal lengths of -3.94 & -46.53, respectively), the second group including one positive lens (e.g. L3 having focal length of 11.50), the third group including three lenses of two positive lenses (e.g. L51 & L6 having focal lengths of 5.50 & 7.31, respectively) and one negative lens (e.g. L52 having focal length of -3.94), at least two of the three lenses of the third group being joined together to form a compound lens (e.g. L51 & L52 form L5), the fourth group including one positive lens (e.g. L7 having focal length of 36.72) having an aspherical shape (paragraph [0038] has aspheric specifications for L7’s surfaces of S15-S16, see figure 7), wherein the imaging lens has a fixed focal length (inherent since lens elements do not move and/or have other focal variations means) and an angle of view of 120 degrees or more (paragraph [0037] “FOV=146”), and wherein the following conditional expressions are satisfied: -2.7 ≤ f1/f ≤ -0.7 (e.g. f1/f=-1.26), 2.2 ≤ f2/f ≤ 6.6 (e.g. f2/f=4.18), 3.9 ≤ f3/f ≤ 14.3 (e.g. f3/f=4.22), and 2.8 ≤ f4/f ≤ 11.0 (e.g. f4/f=9.72).
Regarding claim 2 Hu discloses the imaging lens according to claim 1, as set forth above.  Hu further discloses wherein the at least two negative lenses (e.g. L1 & L2) of the first group include two negative lenses (e.g. L1 & L2 as set forth above).
Regarding claim 3 Hu discloses the imaging lens according to claim 2, as set forth above.  Hu further discloses wherein in the first group, the negative lens closest to an object (e.g. L1) has a convex surface facing the object side (see figure 7).
Regarding claim 7 Hu discloses the imaging lens according to claim 1, as set forth above.  Hu further discloses wherein in the third group (e.g. L51, L52 & L6), one of the two positive lenses (e.g. L51) and the one negative lens (e.g. L52) are joined together to form the compound lens (e.g. L5), and the other one of the two positive lenses (e.g. L6) is separate from the compound lens and closer than the compound lens to an image (see figure 7).
Regarding claim 10 Hu discloses the imaging lens according to claim 1, as set forth above.  Hu further discloses wherein a conditional expression following is satisfied: 1.5 mm ≤ f< 22 mm (paragraph [0037] “F=2.75”).
Regarding claims 11-13 under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02.  The imaging lens as disclosed by Hu is intended for use in a cameras (see paragraph [0004]) and would be inherently capable of being used in any of in a camera and the camera could be used in any of devices in claims 12-13 inherently2.

Claims 1-3, 6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. US Patent Application Publication 2019/0204569.
Regarding claim 1 Jiang discloses an imaging lens (title e.g. example 3 see figure 7) comprising: a first group (e.g. lenses L1, L2 & L3) having negative refractive power (using the values in Table 5 f1=-3.01); a second group (e.g. lens L4) having positive refractive power (using the values in Table 5 f2=7.28); an aperture stop (e.g. aperture stop 14); a third group (e.g. lenses L5, L6 & L7) having positive refractive power (using the values in Table 5 f3=16.56); and a fourth group (e.g. lens L8) having positive refractive power (using the values in Table 5 f4=15.34), the first group, the second group, the third group, and the fourth group being arranged in that order from an object side toward an image side (see figure 7), the first group (e.g. L1, L2 and/or L3) including at least two negative lenses (paragraph [0045], using the values Table 5 the focal lengths are -8.01, -9.39 & -22.67, respectively), the second group (e.g. L4) including one positive lens (paragraph [0045], using the values Table 5 the focal length is 7.28), the third group (e.g. L5, L6 & L7) including three lenses of two positive lenses (paragraph [0045] e.g. L5 & L7 have focal lengths 4.62 & 5.87, respectively) and one negative lens (paragraph [0045] e.g. L6 has a focal length -2.76), at least two of the three lenses of the third group being joined together to form a compound lens (e.g. paragraph [0045] “fifth lens L5, the sixth lens L6 and the seventh lens L7 are fit together to form a triplet lens”), the fourth group (e.g. L8) including one positive lens having an aspherical shape (paragraph [0045] “L8 is an aspheric lens” using the values Table 5 the focal length is 15.34), wherein the imaging lens has a fixed focal length (inherent since lens elements do not move and/or have other focal variations means) and an angle of view of 120 degrees or more (using the values in Table 5 FOV=177.5), and wherein conditional expressions following are satisfied: -2.7 ≤ f1/f ≤ -0.7 (f1/f=-0.99), 2.2 ≤ f2/f ≤ 6.6 (f2/f=2.39), 3.9 ≤ f3/f ≤ 14.3 (f3/f=5.43), and 2.8 ≤ f4/f ≤ 11.0 (f4/f=5.03).
Regarding claim 2 Jiang discloses the imaging lens according to claim 1, as set forth above.  Jiang further discloses wherein the at least two negative lenses of the first group (e.g. L1, L2 and/or L3) include two negative lenses (e.g. L1, L2 and/or L3, as set forth above).  
Regarding claim 3 Jiang discloses the imaging lens according to claim 2, as set forth above.  Jiang further discloses wherein in the first group, the negative lens closest to an object (e.g. L1) has a convex surface facing the object side (see figure 7).
Regarding claim 6 Jiang discloses the imaging lens according to claim 1, as set forth above.  Jiang further discloses wherein in the third group (e.g. L5, L6 & L7), one of the two positive lenses (e.g. L5), the negative lens (e.g. L6), and the other one of the two positive lenses (e.g. L7) are arranged in that order from the object side toward the image side (see figure 7) and joined together to form the compound lens (e.g. paragraph [0045] “fifth lens L5, the sixth lens L6 and the seventh lens L7 are fit together to form a triplet lens”).
Regarding claim 10 Jiang discloses the imaging lens according to claim 1, as set forth above.  Jiang further discloses wherein a conditional expression following is satisfied: 1.5 mm ≤ f < 22 mm (f=3.05).
Regarding claims 11-13 under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02.  The imaging lens as disclosed by Jiang is intended for use in a cameras (see paragraph [0002]) and would be inherently capable of being used in any of in a camera and the camera could be used in any of devices in claims 12-13 inherently3.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.  Regarding claim 5, the prior art taken either singly or in combination fails to anticipate or fairly suggest the imaging lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an imaging lens specifically including, as the distinguishing features in combination with the other limitations, the first negative lens group includes, in order from an object side to an image side, a negative lens with a concave object-side surface, a positive lens and another negative lens.

Examiner’s Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ning US Patent Application Publication 2017/0307857, in regards to an imaging lens (title e.g. example 3 figure 5) comprising: a first group having negative refractive power (paragraph [0006] “first group has negative power” e.g. paragraph [0069] “Group 1 comprises L1, L2 and L3”); a second group having positive refractive power (paragraph [0008] “Group 2 … has a positive power” e.g. paragraph [0069] “Group 2 comprises L4 and L5”); an aperture stop (paragraph [0010] e.g. aperture stop 511); a third group (paragraph [0011] “Group 3” e.g. paragraph [0069] “Group 3 is L6, L7 and L8”) having positive refractive power (e.g. table 28 indicates F3 of example 3 has a positive power); and a fourth group having positive refractive power (paragraph [0016] “Group 4 … has positive power” e.g. paragraph [0069] “Group 4 is L9”), the first group, the second group, the third group, and the fourth group being arranged in that order from an object side toward an image side (paragraph [0005] see figure 5), the first group (e.g. Group 1) including at least two negative lenses (e.g. lenses 501, 502 and/or 503), the second group (e.g. Group 2) including one positive lens  (e.g. lenses 504 or 505), the third group (e.g. Group 3) including three lenses (e.g. lenses 506, 507 & 508) of two positive lenses (e.g. 506 & 507) and one negative lens (e.g. 508), at least two of the three lenses of the third group being joined together to form a compound lens (e.g. 507 & 508), the fourth group (e.g. Group 4) including one positive lens (e.g. lens 509) having an aspherical shape, wherein the imaging lens has a fixed focal length (inherent since lens elements do not move and/or have other focal variations means) and an angle of view of 120 degrees or more (abstract e.g. paragraph [0069] “195 deg total field of view”), and wherein following conditional expressions are satisfied: -2.7 ≤ f1/f ≤ -0.7 (paragraph [0007] condition 1 “-1.38=<F1/F=<-0.68” e.g. Table 29 example 3 F1/F=-1.16), 2.2 ≤ f2/f ≤ 6.6 (paragraph [0009] condition 4 “1.27=<F2/F=<3.56” e.g. Table 29 example 3 F2/F=3.50), 3.9 ≤ f3/f ≤ 14.3 (paragraph [0015] condition 7 “|F3/F|=<168.3” e.g. Table 29 example 3 F3/F=7.92), and 2.8 ≤ f4/f ≤ 11.0 (paragraph [0016] condition 8 “2.23=<F4/F=<5.36” e.g. Table 29 example 3 F4/F=5.36).  Ning example 3 does not disclose the positive lens in the fourth group has an aspherical shape.  Ning further teaches (paragraph [0017]) that it is preferred to have at least one aspheric element in the fourth group, particularly a positive power aspheric, for the purpose of providing aberration correction (paragraph [0017]).  However, Ning at least fails to disclose or teach that the first group includes, in order from an object side to an image side, a negative lens with a concave object-side surface, a positive lens and another negative lens.
Zhang et al. foreign patent document CN112285906, in regards an imaging lens (see figure 1 & Tables on pages 5-6) with some similarities, including, in order from an object side to an image side, a first negative lens group (e.g. L1-L3) comprising, in order, a first negative lens with a concave object-side surface (e.g. L1), a positive lens (e.g. L2) and a second negative lens (e.g. L3) that satisfies conditional expression 1 (f1/f=-1.19); a second positive lens group (e.g. L4) that satisfies conditional expression 2 (f2/f=2.42); a third positive lens group (e.g. L5-L7) comprising, in order, a positive lens (e.g. L5) a negative lens (e.g. L6) cemented to form a compound lens (e.g. L11) and a separate positive lens (e.g. L7) ) that satisfies conditional expression 3 (f3/f=3.95); where the imaging lens has a fixed focal length (e.g. f=4.56) and a field of view grater than 120 (e.g. FOV=160).  However, the fourth lens group (e.g. L8) is negative (e.g. f4=-378.66) and at least fails to disclose or teach the fourth lens group being positive, the fourth lens group including at least one positive lens, and satisfying conditional expression 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                August 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g).
        2 Ibid.
        3 Ibid.